PER CURIAM.
Keith W. Wormack appeals the magistrate judge’s order* entering summary judgment in favor of the Commissioner in Wormack’s action for review of a final decision of the Commissioner of Social Security denying his claim for disability insurance benefits. We have reviewed the record and the magistrate judge’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge. See Wormack v. Apfel, No. CA-00-315-L (D.Md. Sept. 5, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (1994).